Exhibit 10.13

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

 

This Amended and Restated Employment Agreement (this “Agreement”) dated as of
December 22, 2015, is by and between KLX Inc., a Delaware corporation (the
“Company”), and Roger M. Franks (the “Executive”). 

 

RECITALS

 

WHEREAS, the Executive and the Company entered into an Employment Agreement
dated as of October 7, 2014, that became effective on December 16, 2014 (the
“Original Agreement”); and

 

WHEREAS, the Executive and the Company subsequently entered into an Amended and
Restated Employment Agreement dated as of February 27, 2015 (the “Subsequent
Agreement”); and

 

WHEREAS, the Executive agrees to continue to provide services for the benefit of
the Company for the additional period provided herein, and the Company wishes to
procure such services as provided herein; and

 

WHEREAS, concurrently with the execution of the Original Agreement, the
Executive and the Company entered into the 2014 Proprietary Rights Agreement
which is attached hereto as Exhibit A (the “2014 Proprietary Rights Agreement”);
and

 

WHEREAS, the Executive and the Company wish to amend and restate the Subsequent
Agreement in its entirety in the manner set forth herein.

 

NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto, each intending to be legally
bound, do hereby agree as follows:

 

l.   Employment.  Subject to Section 4 of this Agreement, the Company shall
employ the Executive as its General Counsel, Vice President – Law and Human
Resources, and the Executive shall perform services for and continue in the
employment of the Company commencing on February 27, 2015 (the “Effective Date”)
until the third anniversary of the Effective Date, and the Executive’s
employment hereunder shall automatically be extended on the first anniversary
date of the Effective Date and on each subsequent anniversary of the Effective
Date for additional one (1) year periods until either the Company or the
Executive gives the other party at least thirty (30) days’ written notice prior
to the anniversary of the Effective Date of any such year of its or his desire
to not renew the then current term of this Agreement, unless the Executive’s
employment is terminated earlier pursuant to this Agreement as hereinafter set
forth.    For purposes of this Agreement, the term “Employment Period” shall
mean the initial three (3) year period and all extensions thereof, if any, as
aforesaid, provided that the Executive continues to be employed by the Company;
provided, however that for the purposes of Section 4 of this Agreement, the
Employment Period shall run through the last day

 



 

--------------------------------------------------------------------------------

 



of the then current Employment Period (assuming for this purpose the Executive’s
continued employment through such last day).

 

2.   Position and Duties. The Executive shall serve the Company in the capacity
of General Counsel, Vice President – Law and Human Resources and shall be
accountable to, and shall have such other powers, duties and responsibilities,
consistent with this capacity as may from time to time be prescribed by, the
Chief Operating Officer of the Company, or his designee.  The Executive shall
perform and discharge, faithfully, diligently and to the best of his ability,
such powers, duties and responsibilities.  The Executive shall devote all of his
working time and efforts to the business and affairs of the Company. 

 

3.   Compensation.

 

(a) Salary. During the Employment Period, the Executive shall receive a salary
(the “Salary”) payable at the rate of Three Hundred Thirty Five Thousand Dollars
($335,000) per annum. The Salary may be adjusted from time to time by the
compensation committee of the Company’s board of directors (the “Compensation
Committee”),  provided,  however, that it shall at no time be adjusted below the
Salary then in effect.  The Salary shall be paid biweekly or in accordance with
the Company’s then current payroll practices, less all required deductions.  The
Salary shall be pro-rated for any period of service less than a full year.

 

(b) Incentive Bonus. During the Employment Period, the Executive may receive an
incentive target bonus for each fiscal year or portion thereof during which the
Executive has been employed hereunder as determined by the Compensation
Committee at the end of the applicable fiscal year, with the target annual
incentive opportunity to be no less than seventy-five percent (75%) of the
Executive’s then current Salary (the “Target Bonus”), in accordance with the
Company’s executive bonus plan then in effect.  The incentive bonus shall be
paid in accordance with Company policy, but in no event later than March 15th of
the year following the year in which it is earned.

 

(c) Expenses.  During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable business expenses incurred by
him on behalf of the Company in accordance with the Company’s  then current
policies.

 

(d) Benefits.  During the Employment Period, the Executive shall be entitled to
participate in or receive benefits under any life or disability insurance,
health, pension, retirement, accident, deferred compensation, and other employee
benefit plans, programs or arrangements made generally available by the Company
to its senior executive officers, subject to and on a basis consistent with the
terms, conditions and overall administration of such plans and arrangements in
effect from time to time.  In accordance with the Company’s policies in effect
from time to time, the Executive shall also be entitled to paid vacation in any
fiscal year during the Employment Period as well as all paid holidays given by
the Company to its senior executive officers.

 





2

--------------------------------------------------------------------------------

 



(e) Automobile. During the Employment Period, the Executive shall receive an
automobile allowance of $1,100 per month (the “Automobile Allowance”), payable
in accordance with Company policy as established from time to time, but in no
event later than March 15th of the year following the year in which it shall
accrue.

 

(f) Equity Awards. During the Employment Period, the Executive shall be eligible
to participate in the Company’s equity incentive program(s) on the terms set
forth by the Compensation Committee in its sole discretion, which program(s) may
include stock options, restricted stock awards or units (“Equity Awards”).  The
targeted grant date fair value of the annual Equity Awards shall be one hundred
fifty percent (150%) of the Executive’s then current Salary (determined in
accordance with Financial Accounting Standards Board (FASB) Accounting Standards
Codification (ASC) Topic 718, or any successor promulgation).  The actual grant
date fair value of any Equity Award will be determined by the Compensation
Committee based on its assessment of the Executive’s performance and may be more
or less than the target amount. The Equity Awards shall be granted pursuant to
the terms of the Company’s equity incentive program(s) and an award agreement to
be entered into between the Company and the Executive.

 

4.   Termination and Compensation Thereon. 

 

(a)  Termination Date. Subject to the terms and conditions of this Agreement,
the Executive’s employment pursuant to this Agreement may be terminated either
by the Executive or the Company at any time and for any reason.  The term
“Termination Date” shall mean the date upon which the Executive’s employment is
terminated (i) by his death, (ii) by his Incapacity (as defined in Section
4(c)), (iii) otherwise in accordance with this Agreement, (iv) upon the
occurrence of a Change of Control in accordance with Section 4(f),  or (v) for
any other reason, the Executive incurs a Separation from Service (as defined in
Section 12(c)).

 

(b)  Death. 

 

(i)  The Executive’s employment shall terminate upon his death.  In such event,
the Company shall, within thirty (30) days following the date of death, pay to
such person as the Executive shall have designated in a notice filed with the
Company (“Person”), or, if no such Person shall have been designated, to the
Executive’s estate, a lump-sum amount equal to the sum of (A) a prorated portion
of 75% of the Executive’s then current Salary, with the prorated amount to be
determined based on the number of days that the Executive was employed by the
Company in the year during which the Termination Date occurs, (B) the
Executive’s Salary for the remainder of the Employment Period, (C) the maximum
annual contribution under the Company’s deferred compensation plan of seven and
a half percent (7.5%) of the Executive’s total base salary and annual cash bonus
(with such maximum amount to be determined in accordance with the terms of the
applicable deferred compensation plan) that would have been made during the
remainder of the Employment Period and (D) two (2) times the Executive’s Target
Bonus, in the case of each of clauses (B), (C) and (D) at the rates in effect as
of the Termination Date (the lump sum amount determined in accordance with this
Section 4(b)(i), the “Termination Amount”).

 





3

--------------------------------------------------------------------------------

 



(ii)  Upon the Executive's death, the Company shall, within thirty (30) days
following the date of death, also pay to such Person as Executive shall have
designated in a notice filed with the Company, or if no such Person shall have
been designated, to his estate, a lump-sum amount equal to (A) any accrued and
unpaid Salary, Automobile Allowance, vacation time and benefits through the date
of death, and (B) any earned but unpaid bonuses payable to the Executive as
determined by the Compensation Committee for any fiscal periods of the Company
ending prior to the date of death).

 

(iii)  In addition, upon the Executive’s death, any Equity Awards granted to the
Executive that would not vest on or prior to the Termination Date shall vest
and, if applicable, be exercisable immediately and, notwithstanding any
termination of employment provisions set forth in the applicable agreement or
related plan, such Equity Awards shall continue to be exercisable until their
original stated expiration date.

 

(c)  Incapacity.  If, in the reasonable judgment of the Compensation Committee,
as a result of the Executive’s incapacity due to a medically determinable
physical or mental illness, the Executive shall have been absent from his
full-time duties as described in this Agreement for the entire period of twelve
 (12) consecutive months (“Incapacity”), the Executive’s employment shall
terminate at the end of the twelve  (12)-month period as provided in this
Section 4(c).  In such event:

 

(i)     the Company shall give prompt notice to Executive of any such
termination;

 

(ii)    the Company shall pay to the Executive a lump-sum amount equal to the
Termination Amount;

 

(iii)   The Company shall pay to the Executive within thirty (30) days after the
Termination Date (A) any accrued and unpaid Salary, Automobile Allowance,
vacation time and benefits through the Termination Date and (B) any earned but
unpaid bonuses payable to the Executive as determined by the Compensation
Committee for any fiscal periods of the Company ending prior to the Termination
Date; and

 

(iv)   Upon a termination due to Incapacity, all Equity Awards granted to the
Executive that would not vest on or prior to the Termination Date shall vest
and, if applicable, be exercisable immediately and, notwithstanding any
termination of employment provisions set forth in the applicable agreement or
related plan, such Equity Awards shall continue to be exercisable until their
original stated expiration date.

 

The lump sum payment described in Section 4(c)(ii) shall be made on the sixtieth
(60th) day following the Termination Date, provided that prior to the payment
date the Executive signs a waiver and release agreement in the form provided by
the Company and such waiver and release becomes effective and irrevocable in its
entirety prior to such date.  If the waiver and release does not become
effective and irrevocable on or prior to the payment date set forth in the
preceding sentence, the Company shall have no further obligations pursuant to
Sections 4(c)(ii) or 4(g) of this Agreement.  Any dispute between the
Compensation Committee and the

 





4

--------------------------------------------------------------------------------

 



Executive with respect to the Executive’s Incapacity shall be settled by
reference to a competent medical authority mutually agreed to by the
Compensation Committee and the Executive or his personal representative, whose
decision shall be binding on all parties.

 

(d)  Termination by the Company for Cause; Resignation by the Executive without
Good Reason.

 

(i)   If the Executive’s employment is terminated by the Company for Cause or
the Executive resigns his employment for any reason (other than for Good Reason,
as defined below), the Company shall have no further obligations to the
Executive hereunder after the Termination Date, except for unpaid Salary and
benefits accrued through the Termination Date.

 

(ii)  For purposes of this Agreement, “Cause” shall mean (A) the willful and
continued (after a reasonable period following such demand) failure by Executive
to substantially perform his duties hereunder (other than (1) any such willful
or continued failure resulting from his Incapacity due to physical or mental
illness or physical injury or (2) any such actual or anticipated failure after
the issuance of a notice of termination by Executive for Good Reason (as defined
below)), after written demand for substantial performance is delivered by the
Company to Executive that specifically identifies the manner in which the
Company believes Executive has not substantially performed his duties;  (B) the
willful engaging by Executive in misconduct which is materially injurious to the
Company, monetarily or otherwise; or (C) the conviction of Executive of a felony
by a court of competent jurisdiction in a judgment which has become final and
nonappealable if such conviction would render it impossible for Executive to
perform his obligations hereunder or if the reputation of the Company would be
materially damaged by the continuance of Executive’s employment hereunder.

 

For purposes of this Section 4(d)(ii) no act, or failure to act, on the part of
Executive shall be considered “willful” unless done or omitted to be done by him
in bad faith and without reasonable belief that his action or omission was in
the best interest of the Company. 

 

(iii)  For purposes of this Agreement, “Good Reason” shall mean any of the
following events, which continues for more than thirty (30) days after the
Executive’s written notice to the Company thereof: (A) the Executive’s principal
office location is moved to, and continues to be, a location more than fifty
(50) miles from its current location (it being understood that travel shall not
be considered a move or relocation); (B) Executive’s position, powers, duties
and responsibilities under Section 2 above are and continue to be materially
reduced without his written agreement, (C) his compensation and benefits payable
are and continue to be eliminated or materially reduced without his written
agreement, or (D) a material breach by the Company of any term or provision of
this Agreement; provided that Executive has given notice thereof to the Company
and the Company has not cured the Good Reason, if applicable, within thirty (30)
days after receiving such notice.  

 

If Executive’s employment is terminated by the Company for Cause or by the
Executive for any reason (other than for Good Reason), pursuant to Section
4(d)(i), the Company shall have no further obligations to Executive hereunder
after the Termination Date, except as provided for in

 





5

--------------------------------------------------------------------------------

 



Section 4(d)(i), Section 16 (Indemnification) hereof, or other indemnification
available to Executive by agreement, insurance, law, equity or the Company’s
organizational documents.

 

(e) Termination Without Cause; Termination for Good Reason. The Company may
terminate the Executive’s employment hereunder at any time without Cause, and
the Executive may terminate his employment hereunder at any time for Good
Reason. In such event:

 

(i)    the Company shall pay to the Executive a lump-sum amount equal to the
Termination Amount;

 

(ii)   the Company shall pay to the Executive any accrued and unpaid Salary,
Automobile Allowance, vacation time and benefits through the Termination Date;

 

(iii)  the Company shall pay to the Executive any earned but unpaid bonuses
payable to the Executive as determined by the Compensation Committee for any
fiscal periods of the Company ending prior to the Termination Date; and

 

(iv)  any Equity Awards granted to the Executive that would not vest on or prior
to the Termination Date shall vest as of the Termination Date and, if
applicable, be exercisable immediately and, notwithstanding any termination of
employment provisions set forth in the applicable agreement or related plan,
such Equity Awards shall continue to be exercisable until their original stated
expiration date.

 

The payments described in Sections 4(e)(ii) and 4(e)(iii) shall be made within
thirty  (30) days following the Termination Date. The lump sum payment described
in Section 4(e)(i) shall be made on the sixtieth (60th) day following the
Termination Date, provided that prior to the payment date the Executive signs a
waiver and release agreement in the form provided by the Company and such waiver
and release becomes effective and irrevocable in its entirety prior to such
date. If the waiver and release does not become effective and irrevocable on or
prior to the payment date set forth in the preceding sentence, the Company shall
have no further obligations pursuant to Sections 4(e)(i) or 4(g).

 

(f) Change of Control.    

 

(i)  If a “Change of Control” (as defined in Section 4(f)(ii)) of the Company
occurs, the Company will be obligated as provided in this Section 4(f).  For
purposes of determining the Company’s obligations under this Section 4(f), the
date on which a Change of Control is effective shall be referred to as the
“Change of Control Date.” If a Change of Control occurs during the Employment
Period, the Executive’s employment shall be terminated, and:

 

(A)  the Company or its successor in interest shall pay to the Executive a
lump-sum amount equal to (x) any accrued and unpaid Salary, Automobile
Allowance, vacation time and benefits through the Change of Control Date, (y)
any earned but unpaid bonuses payable to the Executive as determined by the
Compensation Committee for any fiscal periods of the Company ending prior to the
Termination Date, and (z) a lump-sum amount equal to the

 





6

--------------------------------------------------------------------------------

 



Termination Amount; provided, that the Termination Amount shall be calculated
using rates as in effect on the Change of Control Date.

 

(B)  Any Equity Awards granted to the Executive that would not vest on or prior
to the Change of Control Date shall vest and, if applicable, be exercisable
immediately upon the date immediately preceding the Change of Control Date and,
notwithstanding any provisions set forth in the applicable agreement or related
plan, such Equity Awards shall continue to be exercisable until their original
stated expiration date.

 

(C)  The payment described in Section 4(f)(i)(A) shall be made on the Change of
Control Date.

 

(ii)  For purposes of this Agreement, a “Change of Control” shall mean a “change
in control event” within the meaning of the default rules under Section 409A of
the U.S. Internal Revenue Code of 1986, as amended (“Code”), and the regulations
and guidance promulgated thereunder (together with Section 409A of the Code,
“Section 409A”). The obligations of the Company pursuant to this Section 4(f)
shall survive any termination of this Agreement or the Executive’s employment or
any resignation of such employment by the Executive pursuant to this Section
4(f).

 

(iii)  A  Change of Control shall occur on the effective date of any event
specified in Section 4(f)(ii) above.  In connection with any determination of
ownership for purposes of Section 4(f)(ii) above, the attribution rules of
Section 318(a) of the Code shall apply.

 

(g)  Benefit Continuation.  If the Executive’s employment is terminated pursuant
to Sections 4(c), 4(e) or 4(f), the Company shall provide the Executive and his
eligible dependents with continued participation in medical, dental and health
benefit plans available to the Company’s executive officers on similar terms and
conditions as active executives, from the Termination Date until the date that
is eighteen (18) months following the Termination Date;  provided,  however,
that the continuation of such benefits shall be subject to the respective terms
of the applicable plan, in effect from time to time, and the timely payment by
the Executive of his applicable share of the applicable premiums in effect from
time to time and, except with respect to a termination of employment pursuant to
Section 4(f), that the Executive signs a waiver and release agreement in the
form provided by the Company and such waiver and release becomes effective and
irrevocable in its entirety.  The benefit continuation provided pursuant to this
Section 4(g) shall satisfy the Company’s obligation to provided continuation
coverage under COBRA. To the extent that reimbursable medical and dental care
expenses constitute deferred compensation for purposes of Section 409A, the
Company shall reimburse the medical and dental care expenses as soon as
practicable consistent with the Company’s practice, but in no event later than
the last day of the calendar year next following the calendar year in which such
expenses are incurred.  This is in addition to, and not in lieu of, any
retirement health benefit program to which the Executive may otherwise be
entitled.

 





7

--------------------------------------------------------------------------------

 



(h)  280G Matters. 

 

(i)   Anything in this Agreement to the contrary notwithstanding, in the event
it shall be determined that any payment, distribution, benefit, equity-based or
other compensation or other transfer or action by the Company to or for the
benefit of Executive (whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise) (a “Payment”) would be
subject to an excise tax imposed by Section 4999 of the Code, or any interest or
penalties are incurred by Executive with respect to any such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), the Accounting Firm (as defined
below) shall, in consultation with Executive’s legal counsel or other advisor
designated by Executive (“Executive’s Advisor”), determine whether to reduce any
of the Payments to Executive so that the Parachute Value (as defined below) of
all Payments to Executive, in the aggregate, equals the applicable Safe Harbor
Amount (as defined below). Payments shall be so reduced only if the Accounting
Firm determines, subject to the approval of Executive’s Advisor, with such
approval not to be unreasonably withheld or delayed, that Executive would have a
greater Net After-Tax Receipt (as defined below) of aggregate Payments if the
Payments were so reduced.

 

(ii)   If the Accounting Firm determines that the aggregate Payments to
Executive should be reduced so that the Parachute Value of all Payments to
Executive, in the aggregate, equals the applicable Safe Harbor Amount, and
Executive’s Advisor approves such determination, the Company shall promptly give
Executive notice to that effect and a copy of the detailed calculation thereof.
All determinations made by the Accounting Firm and approved by Executive’s
Advisor under this Section 4(h) shall be binding upon the Company and Executive
and shall be made as soon as reasonably practicable and in no event later than
15 days following the date of Executive’s termination of employment.

 

(iii)   The reduction contemplated by this Section 4(h), if applicable, shall be
made by reducing payments and benefits (to the extent such amounts are
considered Payments) under the following sections in the following order:
(A) any Payments as a result of the acceleration of the vesting of
performance-based Equity Awards pursuant to Section 4(f)(i)(B), (B) any Payment
under Section 4(f)(i)(A) that is a “parachute payment” within the meaning of
Section 280G of the Code, (C) any other cash Payments that are “parachute
payments” and would be made upon a Change of Control, beginning with payments
that would be made last in time, and (D) any Payments as a result of accelerated
vesting of Equity Awards for which the amount considered contingent on the
change in ownership or control is determined in accordance with Treasury
Regulation Section 1.280G-1, Q&A 24(c).

 

(iv)   As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that amounts will have been paid or distributed by the Company to
or for the benefit of Executive pursuant to this Agreement that should not have
been so paid or distributed (each, an “Overpayment”) or that additional amounts
that will have not been paid or distributed by the Company to or for the benefit
of Executive pursuant to this Agreement could have been so paid or distributed
(each, an “Underpayment”), in each case consistent with the calculation of the
applicable Safe Harbor Amount hereunder.  In the event that the Accounting Firm,
based on the

 





8

--------------------------------------------------------------------------------

 



assertion of a deficiency by the Internal Revenue Service against the Company or
Executive which the Accounting Firm believes, and Executive’s Advisor agrees,
has a high probability of success, determines that an Overpayment has been made,
any such Overpayment paid or distributed by the Company to or for the benefit of
Executive shall be repaid by Executive to the Company; provided,  however, that
(i) no such repayment shall be required if and to the extent such deemed
repayment would not either reduce the amount on which Executive is subject to
tax under Sections 1 or  4999 of the Code or generate a refund of such taxes;
and (ii) to the extent such repayment would generate a refund of such taxes,
Executive shall only be required to pay to the Company the Overpayment less the
amount of tax to be refunded and to transfer the refund of such taxes to the
Company when received. In the event that the Accounting Firm, based on
controlling precedent or substantial authority, determines that an Underpayment
has occurred, any such Underpayment shall be promptly paid by the Company to or
for the benefit of Executive, together with interest at the applicable federal
rate provided for in Section 7872(f)(2) of the Code.

 

(v)   All fees and expenses of the Accounting Firm in implementing the
provisions of this Section 4(h) shall be borne by the Company, and the Company
shall reimburse Executive for all reasonable advisory fees incurred with respect
to this Section 4(h) (including for services provided by Executive’s Advisor)
and any legal and accounting fees incurred with respect to disputes related
thereto (including for services provided by Executive’s Advisor).

 

(vi)   The following terms shall have the following meanings for purposes of
this Section 4(h):

 

(A)    “Accounting Firm” shall mean a mutually agreed upon nationally recognized
accounting firm (a “Big Four” accounting firm) that is not serving as accountant
or auditor for the Company or the individual, entity or group effecting the
Change of Control.

 

(B)    “Net After-Tax Receipt” shall mean the Present Value of a Payment net of
all taxes imposed on Executive with respect thereto under Sections 1 and 4999 of
the Code and under applicable state, local, and foreign laws, determined by
applying the highest marginal rate under Section 1 of the Code and under state,
local, and foreign laws that applied to Executive’s taxable income for the
immediately preceding taxable year, or such other rate as such Executive shall
certify, in Executive’s sole discretion, as likely to apply to Executive in the
relevant tax year.

 

(C)    “Parachute Value” of a Payment shall mean the present value as of the
date of the change in control for purposes of Section 280G of the Code of the
portion of such Payment that constitutes a “parachute payment” under Section
280G(b)(2) of the Code, as determined by the Accounting Firm for purposes of
determining whether and to what extent the Excise Tax will apply to such
Payment.

 

(D)    “Present Value” of a Payment shall mean the economic present value of a
Payment as of the date of the change in control for purposes of Section 280G of
the Code, as determined by the Accounting Firm using the discount rate required
by Section 280G(d)(4) of the Code.

 





9

--------------------------------------------------------------------------------

 



(E)    “Safe Harbor Amount” means (x) 3.0 times Executive’s “base amount,”
within the meaning of Section 280G(b)(3) of the Code, minus (y) $1.00.

 

5.   Amendments.  No amendment to this Agreement or any Exhibit hereto shall be
effective unless it shall be in writing and signed by each party hereto.

 

6.   Notices.  All notices and other communications hereunder shall be in
writing and shall be deemed given when delivered personally or sent by facsimile
at a facsimile number provided in writing by the receiving party or three days
after being mailed by registered or certified mail (return receipt requested) to
the parties at the following addresses (or at such other address for a party as
shall be specified by like notice):

 

If to the Company, to it at:

 

KLX Inc.

1300 Corporate Center Way

Wellington, FL  33414

Attention: Chief Operating Officer

 

If to the Executive, to him at:

 

Roger M. Franks

9568 Savona Winds Drive

Delray Beach, FL 33446

 

7.   Entire Agreement.  This Agreement and the 2014 Proprietary Rights Agreement
constitute the entire agreement among the parties hereto pertaining to the
subject matter hereof and supersede all prior and contemporaneous agreements,
understandings, negotiations and discussions, whether oral or written, of the
parties hereto, including, without limitation, the Original Agreement and the
Subsequent Agreement.  

 

8.   Headings.  The headings in this Agreement are for convenience of reference
only and shall not alter or otherwise affect the meaning of this Agreement.

 

9.   Counterparts.  This Agreement may be executed in any number of counterparts
which together shall constitute one instrument.

 

10.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida  and shall in all respects be
interpreted, enforced, and governed under the laws of said State, without regard
for, or consideration of, any conflicts of law principles.

 

11.  Withholding.  All payment made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

 





10

--------------------------------------------------------------------------------

 



12.  Section 409A.

 

(a)   If any amounts that become due under Section 4 of this Agreement
constitute “nonqualified deferred compensation” within the meaning of Section
409A, payment of such amounts shall not commence until the Executive incurs a
“Separation from Service” (as defined in Section 12(c), below) if and only if
necessary to avoid accelerated taxation or tax penalties in respect of such
amounts.

 

(b)   Notwithstanding any provision of this Agreement to the contrary, if the
Executive is a “Specified Employee” (as defined in Section 12(c), below) he
shall not be entitled to any payments upon a Separation from Service until the
earlier of (i) the date which is the first (1st) business day following the date
that is six (6) months after the Executive’s Separation from Service for any
reason other than death or (ii) the Executive’s date of death.  The provisions
of this Section 12(b) shall only apply if required to comply with Section 409A.

 

(c)   For purposes of this Agreement, “Separation from Service” shall have the
meaning set forth in Section 409A(a)(2)(A)(i) and determined in accordance with
the default rules under Section 409A.    “Specified Employee” shall have the
meaning set forth in Section 409A(a)(2)(B)(i), as determined in accordance with
the uniform methodology and procedures adopted by the Company and then in
effect.

 

(d)   It is intended that the terms and conditions of this Agreement comply with
Section 409A.  If any provision of this Agreement contravenes any regulations or
Treasury guidance promulgated under Section 409A, or could cause any amounts or
benefits hereunder to be subject to taxes, interest and penalties under Section
409A, the Company may, in its sole discretion and without the Executive’s
consent, modify the Agreement to:  (i) comply with, or avoid being subject to,
Section 409A, (ii) avoid the imposition of taxes, interest and penalties under
Section 409A, and/or (iii) maintain, to the maximum extent practicable, the
original intent of the applicable provision without contravening the provisions
of Section 409A. This Section 12(d) does not create an obligation on the part of
the Company to modify this Agreement and does not guarantee that the amounts or
benefits owed under this Agreement will not be subject to interest and penalties
under Section 409A.

 

(e)   Anything in this Agreement to the contrary notwithstanding, no
reimbursement payable to the Executive pursuant to any provisions of this
Agreement or pursuant to any plan or arrangement of the Company Group covered by
this Agreement shall be paid later than the last day of the calendar year
following the calendar year in which the related expense was incurred, except to
the extent that the right to reimbursement does not provide for a “deferral of
compensation” within the meaning of Section 409A.  No amount reimbursed during
any calendar year shall affect the amounts eligible for reimbursement in any
other calendar year.

 

13.  Enforceability; Waiver.  The invalidity and unenforceability of any term or
provision of this Agreement shall not affect the validity or enforceability of
any other term or provision of this Agreement.  The Executive’s or the Company’s
failure to insist upon strict compliance with any provision hereof or any other
provision of this Agreement or the failure to assert any right that the
Executive or the Company may have hereunder, shall not be deemed to be a waiver
of such

 





11

--------------------------------------------------------------------------------

 



provision or right or any other provision or right of this
Agreement.  Similarly, the waiver by any party hereto of a breach of any
provision of this Agreement by the other party will not operate or be construed
as a waiver of any other or subsequent breach by such other party.

 

14.  Assignment.  This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, successors and permitted
assigns.  This Agreement may be assigned by the Company. The Executive may not
assign or delegate his duties under this Agreement without the Company’s prior
written approval.

 

15.  Survival.  The obligations of the Executive pursuant to the 2014
Proprietary Rights Agreement (where applicable) and the entitlements of the
Executive and obligations of the Company pursuant to Section 4 of this
Agreement, shall each survive any termination or expiration of this Agreement,
or any termination or resignation of the Executive’s employment, as the case may
be.

 

16.  Indemnification.  To the maximum extent permitted under the law of the
State of Delaware as from time to time in effect, the Company hereby agrees to
indemnify and defend Executive and hold him harmless from and against all
liabilities, costs and expenses, including, but not limited to, amounts paid in
satisfaction of judgments, in settlement or as fines or penalties, and counsel
fees and disbursements, incurred by Executive in connection with the defense or
disposition of, or otherwise in connection with or resulting from, any action,
suit or other proceeding, whether civil, criminal, administrative or
investigative, before any court or administrative or legislative or
investigative body, in which Executive may be or may have been involved as a
party or otherwise or with which Executive may be or may have been threatened,
while in office or thereafter, by reason of Executive’s being an officer or
director of the Company or by reason of any action taken or not taken in such
capacity. Executive's contractual indemnification rights under this Section 16
shall (i) be in addition to any right of indemnification available to Executive
by agreement, insurance, law, equity or the Company’s organizational documents,
and (ii) notwithstanding any other provision of this Agreement to the contrary,
survive Executive's termination of employment with the Company hereunder for any
reason.

 

17.  Legal Fees.  In the event of any litigation, dispute or contest arising
from a breach of this Agreement, the prevailing party shall be entitled to
recover from the non-prevailing party all reasonable costs incurred in
connection with such litigation, dispute or contest, including without
limitation, reasonable attorneys’ fees, disbursement and costs, and experts’
fees and costs.

 

18.  Unfunded Status.  This Agreement is intended to constitute an unfunded plan
for incentive compensation.  Nothing contained herein shall give Executive any
rights that are greater than those of a general unsecured creditor of the
Company.  In its sole discretion, the Compensation Committee may authorize the
creation of trusts, acquisitions of life insurance policies or other
arrangements to meet the obligations created under this Agreement.

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK] 

 

 

 



12

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Roger M. Franks

 

Roger M. Franks

 

 

 

 

 

KLX INC.

 

 

 

 

 

Thomas P. McCaffrey

 

Thomas P. McCaffrey

 

President and Chief Operating Officer

 

[SIGNATURE PAGE – FRANKS AMENDED AND RESTATED EMPLOYMENT AGREEMENT]

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT A

KLX 2014 PROPRIETARY RIGHTS AGREEMENT

 

This Proprietary Rights Agreement (“Agreement”) is intended to set forth in
writing my responsibility to KLX Inc. and/or any of its subsidiaries or
affiliated businesses (collectively the “Company”) during my employment,
consultancy, and/or tenure as an independent contractor with the Company and
thereafter. I recognize that the Company is engaged in a continuous program of
research, development and production respecting its business, present and
future. As part of my employment, consultancy, and/or tenure as an independent
contractor with the Company, I have certain obligations relating to business,
confidential and/or proprietary information of the Company, as well as to
inventions which I may develop during my employment, consultancy, and/or tenure
as an independent contractor with the Company.

 

I acknowledge and agree that:

 

1.Agreement, Effective Date.  This Agreement shall be effective on, the first
day of my employment, consultancy, and/or tenure as an independent contractor
with the Company and shall continue in effect throughout my employment,
consultancy, and/or tenure as an independent contractor (the “Agreement
Period”). As an inducement to and in consideration of my acceptance and/or
continuation of employment, consultancy, and/or tenure as an independent
contractor with the Company, and the Company’s compensating me for services and
extending to me certain other benefits of a compensatory nature, but without any
obligation on the Company’s part to continue such employment, compensation or
benefits for any specified period whatsoever, I agree to protect, safeguard and
maintain the integrity and confidentiality of the Company’s valuable assets and
legitimate business interests in accordance with the terms and conditions set
forth in this Agreement.

 

2.Confidentiality. I will maintain in confidence and will not disclose or use,
either during or after the Agreement Period, any “Proprietary Information”,
whether or not in written form, except to the extent required to perform my
duties on behalf of the Company. Proprietary Information means all of the
following materials and information that I use, receive, have access to,
conceive or develop or have used, received, conceived or developed, in whole or
in part, in connection with my employment, consultancy, and/or tenure as an
independent contractor with the Company:

 

(i)Written materials of the Company;

 

(ii)The names and information relating to customers and prospective customers of
the Company and/or persons, firms, corporations or other entities with whom the
Company has provided goods or services at any time, including contact persons,
addresses and phone numbers, their characteristics and preferences and types of
services provided to or received from those customers and prospective customers;

 

(iii)The terms of various agreements between the Company and any third parties,
including without limitation, the terms of customer agreements, vendor or
supplier agreements, lease agreements, advertising agreements, fee arrangements,
terms of dealing and the like;

 

(iv)Any data or database, trading algorithms or processes, or other information
compiled by the Company, including, but not limited to, customer lists, customer
information, information concerning the Company, or any business in which the
Company is engaged or contemplates becoming engaged, any company with which the
Company engages in business, any customer, prospective customer or other person,
firm or corporation to whom or which the Company has provided goods or services
or to whom or which any employee of the Company has provided goods or services
on behalf of the Company, or any compilation, analysis, evaluation or report
concerning or deriving from any data or database, or any other information;

 

(v)All policies, procedures, strategies and techniques regarding the services
performed by the Company or regarding the training, marketing and sales of the
Company, either oral or written. The Company’s internal corporate policies and
practices related to its services, price lists, fee arrangements and terms of
dealings with customers or potential customers

 





 

--------------------------------------------------------------------------------

 



or vendors. Information relating to formulas, records, research and development
data, trade secrets, processes, other methods of doing business, forecasts and
business and marketing plans;

 

(vi)Any other information, data, know-how or knowledge of a confidential or
proprietary nature observed, used, received, conceived or developed by me in
connection with my employment, consultancy, and/or tenure as an independent
contractor by the Company, including and not limited to the Company’s
methodologies, price strategies, price lists, costs and quantities sold,
financial and sales information, including, but not limited to, the Company’s
financial condition, business interests, initiatives, objectives, plans or
strategies; internal information regarding personnel identity, skills,
compensation, organizational charts, budgets or costs of individual departments,
and the compensation paid to those working for or who provide services to the
Company; and performance of investments, funds or portfolio companies, including
any “track record” or other financial performance information or results;

 

(vii)All other non-public information regarding the amount and nature of the
capital and assets owned or controlled by, or net worth of, the Company and/or
any of the Company’s shareholders, members, partners, employees or investors;
the investments made, directly or indirectly, by the Company (including, but not
limited to, any partnerships, corporations or other entities in which the
Company may invest and the assets which any of those entities acquires); the
expected or actual rates of return or holding periods of any investment by the
Company; the respective interest in any investment of any of its shareholders,
members, partners or investors or the manner in which those interests are held;
the identities of the other persons or entities who participate in any
investment made by the Company; and financial statements, projections, budgets
and market information;

 

(viii)All discoveries, software (including, without limitation, both source code
and object code), models, drawings, photographs, specifications, trademarks,
formulas, patterns, devices, compilations and all other proprietary know-how and
technology, whether or not patentable or copyrightable, and all copies and
tangible embodiments of any of the foregoing, and that have been or will be
created for the Company by me, whether alone or with others;

 

(ix)The Company’s inventions, products, research and development, production
processes, manufacturing and engineering processes, machines and equipment,
finances, customers, marketing, and production and future business plans,
information belonging to customers or suppliers of the Company disclosed
incidental to my employment, consultancy, and/or tenure as an independent
contractor and any other information which is identified as confidential by the
Company; and

 

(x)“Trade Secrets”, which shall include, but not be limited to, information
regarding formulas, processes or methods that: (a) derive independent economic
value, actual or potential, from not being generally known to or readily
ascertainable by proper means, by other persons who can obtain economic value
from its disclosure or use; and (b) is the subject of reasonable efforts by the
Company to maintain its secrecy. “Trade Secrets” shall also include all other
information or data that qualifies as a trade secret under applicable law.

 

3. Inventions.

 

3.1         Definition of Inventions used in this Agreement: the term
“Invention” means any new or useful art, discovery, contribution, finding or
improvement, whether or not patentable, and all related know-how. Inventions
include, but are not limited to, all designs, discoveries, formulas, processes,
manufacturing techniques, semiconductor designs, computer software, inventions,
improvements and ideas.

 

3.2         Disclosure and Assignment of Inventions.

 

(i)I will promptly disclose and describe to the Company all Inventions which I
may solely or jointly conceive, develop, or reduce to practice during the
Agreement Period (i) which relate, at the time of conception, development or
reduction to practice of the Invention, to

 





 

--------------------------------------------------------------------------------

 



the Company’s business or actual or demonstrably anticipated research or
development, (ii) which were developed, in whole or in part, on the Company’s
time or with the use of any of the Company’s equipment, supplies, facilities or
Trade Secrets, or (iii) which resulted from any work I performed for the Company
(the “Company Inventions”). I assign all my right, title and interest worldwide
in the Company Inventions and in all intellectual property rights based upon the
Company Inventions. However, I do not assign or agree to assign any Inventions
relating in any way to the Company business or demonstrably anticipated research
and development which were made by me prior to my employment, consultancy,
and/or tenure as an independent contractor with the Company, which Inventions,
if any, are identified on Appendix “A” to this Agreement. Appendix “A” contains
no confidential information. I have no rights in any Inventions other than the
inventions specified in Appendix “A”. If no such list is attached, I have no
such Inventions or I grant an irrevocable, nonexclusive, royalty-free, worldwide
license to the Company to make, use and sell Inventions developed by me prior to
my employment, consultancy, and/or tenure as an independent contractor with the
Company.

 

(ii)I recognize that Inventions relating to my activities while working for the
Company and conceived or made by me, along or with others, within one (1) year
after termination of the Agreement Period may have been conceived in significant
part while I was retained by the Company. Accordingly, I agree that such
Inventions shall be presumed to have been conceived during my employment,
consultancy, and/or tenure as an independent contractor with the Company and
assign such Inventions to the Company as a Company Invention unless and until I
have established the contrary. I agree to disclose promptly in writing to the
Company all Inventions made or conceived by me for one (1) year after the
Agreement Period, whether or not I believe such Inventions are subject to this
Agreement, to permit a determination by the Company as to whether or not the
Inventions should be the property of the Company. Any such information will be
received in confidence by the Company.

 

3.3 Nonassignable Inventions.  This Agreement does not apply to an invention
which qualifies fully as a nonassignable invention under the laws of the state
of Florida.

 

4.           Use and Return of Proprietary Information and Trade Secrets:

 

(i)I agree that under no circumstance and at no time shall any of the
Proprietary Information and Trade Secrets be taken from the Company’s premises
and that under no circumstances and at no time shall any of the Proprietary
Information and Trade Secrets be duplicated, in whole or in part, without the
express written permission of the Company, which permission may be granted or
denied in the Company’s sole and absolute discretion;

 

(ii)I agree that, upon termination of my employment (if applicable) and/or
tenure as an independent contractor with the Company for any reason (regardless
of whether or not the Company retains me as a consultant) or at any other time
upon the Company’s request, I shall return to Company, without retaining any
copies, all Proprietary Information and Trade Secrets, as well as all other
Company’s documents and other materials, which are in my possession regardless
of the form in which any such materials are kept;

 

(iii)I covenant and agree that all right, title and interest in any Proprietary
Information and Trade Secrets shall be and shall remain the exclusive property
of the Company and shall be and hereby are vested and assigned by me to the
Company. I agree to promptly disclose to the Company all Proprietary Information
and Trade Secrets developed in whole or in part by me within the scope of this
Agreement. In relation to my employment, consultancy, and/or tenure as an
independent contractor or the performance of this Agreement, I have created or
may create certain work product for the Company that may be copyrighted or
copyrightable under the laws of the United States. To the extent that any such
work product is created, I will be considered to have created a Work Made for
Hire as defined in 17 U.S.C. § 101, and the Company shall have the sole right to
the copyright. In the event that any such work product created by me does not
qualify as a Work Made for Hire, I hereby assign the copyright and all rights,
throughout the world, in

 





 

--------------------------------------------------------------------------------

 



and to the work product to the Company, as provided for in paragraph (v) below.
I agree to turn over to the Company all physical manifestations of the
Proprietary Information and Trade Secrets in my possession or under my control
at the request of the Company;

 

(iv)I acknowledge that all documents, in hard copy or electronic form, received,
created or used by me in connection with my employment, consultancy, and/or
tenure as an independent contractor with the Company are and will remain the
property of the Company. I agree to return all such documents (including all
copies) promptly upon the termination of my employment, consultancy, and/or
tenure as an independent contractor, certify that no other documents remain, and
agree that, during or after my employment, consultancy, and/or tenure as an
independent contractor, I will not, under any circumstances, without the written
consent of the Company, disclose those documents to anyone outside the Company
or use those documents for any purpose other than the advancement of the
Company’s interests;

 

(v) I agree to assist the Company, or its designee, at the Company’s expense, in
every proper way to secure the Company’s rights in the work product (including
Proprietary Information and/or Trade Secrets) and any rights relating thereto in
any and all countries, including the disclosure to the Company of all pertinent
information and data with respect thereto, the execution of all applications,
specifications, oaths, assignments and all other instruments which the Company
shall deem proper or necessary in order to apply for, register, obtain,
maintain, defend, and enforce such rights and in order to assign and convey to
the Company, its successors, assigns, and nominees the sole and exclusive
rights, title and interest in and to such work product and any rights relating
thereto, and testifying in a suit or other proceeding relating to such work
product and any rights relating thereto. I further agree that my obligation to
execute or cause to be executed, when it is in my power to do so, any such
instrument or papers shall continue after the termination of this Agreement. In
connection with my execution of this Agreement, I hereby irrevocably grant to
the Company an irrevocable power of attorney designating and appointing the
Company’s duly authorized officer as my agent and attorney in fact, should I
become unable because of my mental or physical incapacity or for any other
reason, to sign any documents with respect to any work product including,
without limitation, permitting the Company to apply for or pursue any
application for any United States or foreign patents or copyright registrations
covering such work product. In connection with such power of attorney, I permit
the agent to act for and on my behalf and stead to execute and file any papers,
oaths and to do all other lawfully permitted acts with respect to such work
product with the same legal force and effect as if executed or done by me.

 

5.Competitive Employment.  During the Agreement Period, including any extensions
thereof (as applicable), I agree that I will not directly or indirectly own,
manage, work for, provide services to, obtain financial interest in, control or
participate in the ownership, management or control of, or be employed or
engaged by or otherwise affiliated or associated as a consultant, director,
agent, independent contractor or otherwise with any other corporation,
partnership, proprietorship, firm, association or other entity that is engaged
in any manner in the business of the Company.

I further agree that during the same period I will not directly or indirectly
own, manage, work for, provide services to, obtain financial interest in,
control or participate in the ownership, management or control of, or be
employed or engaged by or otherwise affiliated or associated as a consultant,
director, agent, independent contractor or otherwise with any business entity
that is not engaged in the business of the Company in any market in which the
Company conducts business or provides services where such other business entity
could utilize or gain a business or economic advantage through the use of
Confidential Information, Trade Secrets, my training by the Company, my
relationship with the Company’s customers, suppliers, vendors, clients or
investors or prospective customers, suppliers, vendors, clients or investors or
the Company’s goodwill.

 

I may make passive investments in publicly traded entities not to exceed 3% of
the outstanding voting securities of such public entity, provided, however, that
such investment do not prevent me from abiding by this Agreement, including this
Paragraph 5.

 





 

--------------------------------------------------------------------------------

 



6.Non-solicitation.  During the Agreement Period and for a period of two (2)
years thereafter, I will not solicit or encourage, or cause others to solicit or
encourage, any employees, suppliers, vendors, or consultants of/to the Company
to terminate their employment or other relationship, as applicable, with the
Company.

 

7. Acts to Secure Proprietary Rights.  I agree to perform, during and after the
Agreement Period, all acts deemed necessary or desirable by the Company to
permit and assist it, at the Company’s expense, in perfecting and enforcing the
full benefits, enjoyment, rights and title throughout the world in the Company
Inventions. Such acts may include, but are not limited to, execution of
documents and assistance or cooperation in the registration and enforcement of
applicable patents and copyrights or other legal proceedings.

 

8.No Conflicting Obligations.  My performance of this Agreement does not and
will not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by me prior to my employment, consultancy, and/or
tenure as an independent contractor with the Company. I will not disclose,
induce, or permit the Company to, either directly or indirectly, use, any
confidential or proprietary information or material belonging to any previous
employer or other person or entity. I am not a party to any other agreement that
will interfere with my full compliance with this Agreement. I will not enter
into any agreement, whether written or oral, conflicting with the provisions of
this Agreement.

 

9.Survival. Notwithstanding the termination of the Agreement Period, this
Agreement shall survive such termination and continue in accordance with its
terms and conditions. Unless provided otherwise in a written contract with the
Company, this Agreement does not in any way restrict my right or the right of
the Company to terminate my employment, consultancy, and/or tenure as an
independent contractor at any time, for any reason or for no reason.

 

10.Specific Performance.  A breach of any of the promises or agreements
contained herein will result in irreparable and continuing damage to the Company
for which there will be no adequate remedy at law, and the Company shall be
entitled to injunctive relief and/or a decree for specific performance, and such
other relief as may be proper (including monetary damages, if appropriate).

 

11.Waiver.  The waiver by the Company of a breach of any provision of this
Agreement by me will not operate or be construed as a waiver of any other or
subsequent breach by me.

 

12.Severability.  If any part of this Agreement is found invalid or
unenforceable, that part will be amended to achieve as nearly as possible the
same economic effect as the original provision and the remainder of this
Agreement will remain in full force.

 

13.Governing Law. This Agreement will be governed by and construed in accordance
with the laws (other than the conflict of laws rules) of the state of Florida.

 

14.Entire Agreement.  Except for the Employment Agreement between you and the
Company, this Agreement and the Exhibits to this Agreement constitute the entire
agreement between the parties relating to this subject matter and supersede all
prior or simultaneous representations, discussions, negotiations and agreements,
whether written or oral, except for prior proprietary rights agreements which
shall for the period prior to the effective date of this agreement be deemed to
be in addition to, and not in lieu of, this Agreement for such prior period.
This Agreement may be amended or modified only with the written consent of both
me and the Company. No oral waiver, amendment or modification will be effective
under any circumstances whatsoever.

 

15.Assignment.  This Agreement may be assigned by the Company. I may not assign
or delegate my duties under this Agreement without the Company’s prior written
approval. This Agreement shall be binding upon my heirs, successors and
permitted assignees.

 





 

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

    

 

    

EMPLOYEE

 

 

 

 

 

Date:

 

10/7/2014

 

 

  /s/ Roger Franks

 

 

 

 

(Name)

 

 

 

 

 

 

 

 

 

 

 

  Roger Franks

 

 

 

 

(Printed Name)

 

 

 

 

 

Date:

 

10/8/2014

 

KLX INC.

 

 

 

 

 

 

 

 

 

By:

  /s/ Amin J. Khoury

 

 

 

 

 

 

 

 

 

 

Title:

Chairman and Chief Executive Officer

 





 

--------------------------------------------------------------------------------

 



Appendix A to the 2014 Proprietary Rights Agreement

 

--------------------------------------------------------------------------------